Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Declaration under 37 CFR 1.132 filed 16 November 2021 is insufficient to overcome the rejection of claims 1, 3-4, 6-9 and 12-13 on based upon 35 U.S.C. 103 over Balogh et al. (US 20160181594) in view of Amirrudin et al. as set forth in the last Office action because:  
The Applicants state that the enclosed Declaration provides an Additional Comparative Example using the same method as in Example 3, except the negative electrode has been pre-lithiated with a capacity of 85% with respect to the total capacity. 
According to the instant specification, Example 3 included the negative electrode prepared in Example 1. As per Example 1, lithium metal was pressed against the negative electrode for 60 minutes at a force of 1 kgf per 1.5 cm2.  The Declaration fails to show how pre-lithiating the Additional Comparative Example under that same conditions as Compartive Example can have a capacity of 85% with respect to the total capacity, and fails the demonstrate the criticality if the range of 50 to 70%


(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-4, 6-9 and 12-13 stand rejected under 35 U.S.C. 103 as being unpatentable over Balogh et al. (US 20160181594) in view of Amiruddin et al. (US 20120107680).
Claim 1:	Balogh et al. in Figure 1 disclose a lithium secondary battery (lithium ion battery 20) comprising: 

wherein the negative electrode is lithiated by pre-lithiation (paragraph [0011], lines 1-3), 
wherein the pre-lithiation is performed by a process that allows lithium metal to be in contact with the negative electrode and the negative electrode and the lithium metal to be attached to each other by pressure in the range of 0.1 kgf per 1.5 cm2 to 20 kgf per 1.5 cm2.
Balogh et al. in Figures 2-3 and 5 disclose performing pre-lithiation performed by a process that allows lithium metal to be in contact with the negative electrode and the negative electrode and the lithium metal to be attached to each other by pressure in the range of 0.1 kgf per 1.5 cm2 to 20 kgf per 1.5 cm2 (i.e. about 0.07 to 13 kgf per cm2 (col. 11: 39-45 discloses 0.1 MPa - 40 MPa, which equates to 1.0 to 408 kgf per  cm2 and encompassed the claimed range. See also entire document.
Balogh et al. further disclose that a quantity of lithium transferred to the electrode can be controlled by adjusting the time (duration of contact between the lithium metal source adjacent and the surface of a pre-fabricated negative electrode), pressure applied, and temperature during the heating step (col. 11: 21-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to the pressure to 2 to 20 kgf per 1.5 cm2 depending upon the desired amount or quantity of lithium to be transferred.
	One having ordinary skill in the art would have been motivated to make the modification to provide a negative electrode wherein active lithium had been added to the electrode prior to electrochemical cell assembly that would have enabled replacement of irreversibly lost lithium during cell formation and cell aging, thus leading to increased battery capacity and improved batter life (col. 5: 25-38).
Balogh et al. do not disclose that the negative electrode comprises electroplated lithium.
	Amiruddin et al. disclose a negative electrode comprising electroplated lithium (abstract, lines 6-8 which discloses that supplemental lithium can be provided to the negative electrode active material prior to assembly of the battery using electrochemical deposition). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative electrode of Balogh et al. by incorporating the electroplated lithium of Amiruddin et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide high voltage lithium secondary batteries that would have exhibited excellent cycling at very specific capacities (paragraph [0001]).

a total capacity of a negative electrode active material of the negative electrode that is larger than a total capacity of a positive electrode active material of the positive electrode, and 
a charge capacity of the negative electrode that is smaller than a charge capacity of the positive electrode due to the pre-lithiation of the negative electrode, and 
wherein the negative electrode has a lithiated capacity of 50% to 75% based on the total capacity of the negative electrode active material due to the pre-lithiation.
	Claim 3:	The rejection of claim 3 is as set forth above in claimed 1 above wherein Amiruddin et al. further disclose that the lithium ions are electroplated to form the electroplated lithium (e.g. electrochemical placement of the lithium into the negative electrode as disclosed in paragraph [0070]) which renders obvious that lithium ions in an amount corresponding to a difference between the charge capacity of the positive electrode and the charge capacity of the negative electrode are electroplated to form the electroplated lithium. See also paragraphs [0121]-[0122]).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1above wherein Amiruddin et al. further disclose that the negative electrode (102) comprises electroplated lithium (e.g. electrochemical placement of the lithium into the negative 
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein Amiruddin et al. further disclose that the charge capacity of the negative electrode is 10% or more to less than 100% of the charge capacity of the positive electrode (3% to 50%, as per paragraph [0072]).
Claim 7:	 The rejection of claim 7 is as set forth above in claim 1 wherein the Amiruddin et al. combination further disclose a method of preparing the lithium secondary battery of claim 1, the method comprising: 
(1) performing pre-lithiation of a negative electrode (prior to battery assembly) by supplying lithium ions to the negative electrode to prepare a pre-lithiated negative electrode (paragraphs [0070] and [0121]-[0122]) which renders obvious pre-lithiation in an amount greater than an irreversible capacity of the negative electrode; and 
(2) disposing a separator (106) between the pre-lithiated negative electrode (102) and a positive electrode (104), wherein a charge capacity of the negative electrode is smaller than a charge capacity of the positive electrode due to the pre-lithiation of the negative electrode (prelithiation of the negative electrode as disclosed in the Amiruddin et al. combination renders obvious the recited charge capacity).
Claim 8:	 The rejection of claim 8 is as set forth above in claim 7 wherein Amiruddin et al. combination disclose performing pre-lithiation such that an amount of lithium is supplied to the negative electrode. Pre-lithiation of the negative electrode as disclosed by the Amiruddin et al. combination renders obvious performing pre-lithiation in an amount of lithium, which is greater than an amount of lithium to supplement an irreversible capacity loss of the negative electrode, is supplied to the negative electrode. 
Claim 9:	The rejection of claim 9 is as set forth above in claim 7 wherein Amiruddin et al. further disclose that the charge capacity of the negative electrode is 10% or more to less than 100% of the charge capacity of the positive electrode (3% to 50%, as per paragraph [0072]).
Claim 12:	The rejection of claim 12 is as set forth above in claim 7 wherein Balogh et al. further disclose a time for which lithium metal is in contact with the negative electrode during pre-lithiation is 40 minutes to 3 hours (col. 11: 21-45).
Claim 13:	 The rejection of claim 13 is as set forth above in claim 7 wherein Amiruddin et al. further disclose performing lithium plating on the negative electrode by charging the lithium secondary battery (paragraph [0071]).

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729